Citation Nr: 1044645	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's sister, Veteran's son


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared at a Travel Board hearing in August 2010.  A 
transcript is associated with the claims file.  



FINDING OF FACT

There is extensive in-service evidence of the Veteran 
participating in rescue and recovery operations in support of USS 
Frank E. Evans, an American warship that underwent a traumatic 
collision with an Australian ship in June 1969; the competent 
medical evidence of record contains a diagnosis of PTSD for the 
Veteran, with a causal link to the recovery duties performed in 
connection with this accident during the Veteran's naval service.  



CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to this 
claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in- 
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity"' means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 
2010).  The amendment to the regulation is effective, in 
pertinent part, for all claims pending at the Board on July 13, 
2010.

Analysis

The Veteran in this case served aboard USS James E. Kyes (DD 787) 
and USS Decatur ( DDG 31) during his active duty in the U.S. 
Navy.  During his service aboard, USS Kyes was called to aid USS 
Frank E. Evans and Her Majesty's Australian Ship (HMAS) 
Melbourne, when those two vessels were involved in a traumatic 
collision which resulted in the deaths of approximately 70 
sailors.  The Veteran states that his duty in the debris field 
exposed him to horrific sites, including seeing dead sailors in 
the water, as well as seeing the extensive damage done to the 
hull of the crippled USS Evans.  The Veteran claims that he 
developed PTSD as a result of witnessing this event, and he also 
asserts that being involved in the firing of the ship's guns at 
targets in Vietnam contributed to his PTSD.  

The Veteran has a diagnosis of PTSD, which has been established 
by numerous clinical treatment records from VA.  Additionally, 
the Veteran was offered a comprehensive VA psychiatric 
examination in July 2006 which assessed PTSD, and which linked 
the delayed onset of the condition to the events surrounding the 
at-sea rescue of USS Evans by the Veteran's ship (as well as 
naval gunfire operations).  The Veteran spoke of his gunfire 
support operations offshore of Vietnam, and told the examiner how 
his duties on USS Kyes, in June 1969, took him into the debris 
recovery zone after the accident involving Evans and HMAS 
Melbourne.  The examiner noted that the Veteran is preoccupied 
with the thoughts of the ship collision, including the witnessing 
of terrible damage to the ship, and that it causes him haunting 
dreams.  

The Veteran's DD Form 214 documents receipt of the Vietnam 
Service Medal, and his personnel records show his assignment to 
USS Kyes in June 1969.  Additionally, the official deck logs of 
Kyes were obtained by the RO, and they show that the ship was 
indeed called to the aid of USS Evans after that ship had 
collided with an Australian warship.  Internet articles were also 
submitted by the Veteran, and these contain photographs of the 
aftermath of the collision, and the damage to both ships was 
extensive.  

The RO, in denying the claim, did extensive research into the 
Veteran's allegations, and then made an opinion linking PTSD to 
alcohol and substance abuse in service.  This is not 
substantiated by the post-service medical examination report, 
which links PTSD to the in-service at-sea recovery efforts.  Most 
importantly, the opinion by the RO was an overstep of its 
administrative authority.  Indeed,  VA adjudicators may consider 
only independent medical evidence to support their findings, and 
they may not rely on their own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In ignoring the VA examination report, the RO substituted its own 
judgment for that of an independent medical examiner, which is 
prohibited.  

Quite simply, there is ample evidence that the Veteran, as a 
member of the ship's company of USS Kyes, was called to assist 
USS Evans after that ship had undergone a traumatic collision, 
which resulted in loss of life.  The post-service medical records 
include a well-rationalized psychiatric opinion which links 
current PTSD to the Veteran's duties in the recovery zone 
following the collision.  There is no competent medical evidence 
which goes against the findings of the VA psychiatric examiner, 
and thus, the Board may conclude that the requirements for 
service connection have been met.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


